Exhibit 10.9

 

PHG/CWP/kt

10/24/07

 

THIRD LEASE AMENDMENT

 

THIS THIRD LEASE AMENDMENT (the “Amendment”) is executed this 8th day of
November, 2007 and effective as of the 1st day of October, 2007 by and between
DUGAN FINANCING LLC, a Delaware limited liability company (“Landlord”), and
GAIAM, INC., a Colorado corporation (“Tenant”).

 

W I T N E S S E T H :

 

WHEREAS, Duke-Weeks Realty Limited Partnership, as predecessor in interest to
Landlord, and Tenant entered into a certain lease dated December 16, 1999, as
amended April 12, 2000 and October 5, 2005 (collectively, the “Lease”), whereby
Tenant leases from Landlord certain premises consisting of approximately 208,120
square feet of space (the “Leased Premises”) in a building commonly known as
World Park at Union Centre, Building No. 8, located at 9107 Meridian Way,
Cincinnati, Ohio 45069; and

 

WHEREAS, Tenant is currently holding over in the Leased Premises and Landlord
and Tenant desire to extend the Lease Term; and

 

WHEREAS, Landlord and Tenant desire to amend certain provisions of the Lease to
reflect such extension and other changes to the Lease;

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
herein contained and each act performed hereunder by the parties, Landlord and
Tenant hereby agree that the Lease is amended as follows:

 

1.                                       Incorporation of Recitals. The above
recitals are hereby incorporated into this Amendment as if fully set forth
herein.

 

2.                                       Extension of Lease Term. The Lease Term
is hereby extended through June 30, 2010.

 

3.                                       Amendment of Section 1.01. Basic Lease
Provisions and Definitions. Effective October 1, 2007, Section 1.01 of the Lease
is hereby amended by deleting subsections D, E, G and K and substituting the
following in lieu thereof:

 

“D.                              Minimum Annual Rent:

 

October 1, 2007 - October 31, 2007

 

$56,886.13 (1 month)

November 1, 2007 - October 31, 2008

 

$597,304.44 per year

November 1, 2008 - October 31, 2009

 

$609,791.64 per year

November 1, 2009 - June 30, 2010

 

$414,852.56 (8 months);

 

--------------------------------------------------------------------------------


 

E.                                      Monthly Rental Installments:

 

October 1, 2007 - October 31, 2007

 

$ 56,886.13 per month

November 1, 2007 - October 31, 2008

 

$ 49,775.37 per month

November 1, 2008 - October 31, 2009

 

$ 50,815.97 per month

November 1, 2009 - June 30, 2010

 

$ 51,856.57 per month;

 

G.                                    Lease Term: extended through June 30,
2010;

 

K.                                   Brokers: Duke Realty Services, LLC
representing Landlord, and Colliers Turley Martin Tucker representing Tenant;”

 

4.                             Amendment of Section 2.02. Construction of Tenant
Improvements. Section 2.02 of the Lease is hereby amended by incorporating the
following:

 

“Tenant is presently in possession of the Leased Premises, has inspected the
same, and accepts the same “AS IS” without representation or warranty by
Landlord of any kind and with the understanding that Landlord shall have no
responsibility with respect thereto. Tenant acknowledges that the tenant finish
improvements in Exhibit B, Exhibit B-l and Exhibit B-2 have been completed in a
satisfactory manner.”

 

5.                                      Amendment of Section 9.02. Tenant’s
Insurance. Section 9.02 of the Lease is hereby amended as follows:

 

(a)                                  Subparagraph B. of Section 9.02 of the
Lease is hereby deleted in its entirety and the following shall be substituted
in lieu thereof:

 

“B.                               Commercial General Liability Insurance (which
insurance shall not exclude blanket, contractual liability, broad form property
damage, personal injury, or fire damage coverage) covering the Leased Premises
and Tenant’s use thereof against claims for bodily injury or death and property
damage, which insurance shall provide coverage on an occurrence basis with a per
occurrence limit of not less than $11,000,000 for each policy year, which limits
may be satisfied by any combination of primary and excess or umbrella per
occurrence policies.”

 

(b)                                 Subparagraph D. of Section 9.02 of the Lease
is hereby amended by adding the following: “with limits of not less than an
amount equal to two (2) years rent hereunder.”

 

(c)                                  The last paragraph of Section 9.02 of the
Lease is hereby deleted in its entirety and the following shall be substituted
in lieu thereof:

 

“All insurance required by Tenant hereunder shall (i) be issued by one or more
insurance companies reasonably acceptable to Landlord, licensed to do business
in the State in which the Leased Premises is located and having an AM Best’s
rating of A IX or better, and (ii) provide that said insurance shall not be
materially changed, canceled or permitted to lapse on less than thirty (30)
days’ prior written notice to Landlord. In addition, Tenant’s insurance shall
protect Tenant and Landlord as their interests may appear, naming Landlord,
Landlord’s managing agent, and any mortgagee requested by Landlord, as
additional insureds under its commercial general liability policies. On or

 

2

--------------------------------------------------------------------------------


 

before November 1, 2007, and thereafter, within thirty (30) days prior to the
expiration of each such policy, Tenant shall furnish Landlord with certificates
of insurance in the form of ACORD 25 or ACORD 25-S (or other evidence of
insurance reasonably acceptable to Landlord), evidencing all required coverages,
together with a copy of the endorsements to Tenant’s commercial general
liability policies evidencing primary and non-contributory coverage afforded to
the appropriate additional insureds. Upon Tenant’s receipt of a request from
Landlord, Tenant shall provide Landlord with copies of all insurance policies,
including all endorsements, evidencing the coverages required hereunder. If
Tenant fails to carry such insurance and furnish Landlord with such certificates
of insurance or copies of insurance policies (if applicable), Landlord may
obtain such insurance on Tenant’s behalf and Tenant shall reimburse Landlord
upon demand for the cost thereof as Additional Rent. Landlord reserves the right
from time to time to require Tenant to obtain higher minimum amounts or
different types of insurance if it becomes customary for other landlords of
similar buildings in the area to require similar sized tenants in similar
industries to carry insurance of such higher minimum amounts or of such
different types.”

 

6.                                       Amendment of Section 16.17. Option to
Extend. Section 16.17 of the Lease is hereby deleted in its entirety and shall
be of no further force or effect.

 

7.                                       Amendment of Article 16. Miscellaneous.
Article 16 of the Lease is hereby amended by adding the following additional
section:

 

“Section 16.18. Patriot Act. Each of Landlord and Tenant, each as to itself,
hereby represents its compliance with all applicable anti-money laundering laws,
including, without limitation, the USA Patriot Act, and the laws administered by
the United States Treasury Department’s Office of Foreign Assets Control,
including, without limitation, Executive Order 13224 (“Executive Order”). Each
of Landlord and Tenant further represents (i) that it is not, and it is not
owned or controlled directly or indirectly by any person or entity, on the SDN
List published by the United States Treasury Department’s Office of Foreign
Assets Control and (ii) that it is not a person otherwise identified by
government or legal authority as a person with whom a U.S. Person is prohibited
from transacting business. As of the date hereof, a list of such designations
and the text of the Executive Order are published under the internet website
address www.ustreas.gov/offices/enforcement/ofac.”

 

8.                                       Brokerage Commissions. The parties
hereby represent and warrant that the only real estate brokers involved in the
negotiation and execution of this Amendment are Duke Realty Services Limited
Partnership, representing Landlord, and Colliers Turley Martin Tucker,
representing Tenant. Each party shall indemnify the other party from any and all
liability for the breach of this representation and warranty on its part and
shall pay any compensation to any other broker or person who may be entitled
thereto.

 

9.                                       Tenant’s Representations and
Warranties. The undersigned represents and warrants to Landlord that (i) Tenant
is duly organized, validly existing and in good standing in accordance with the
laws of the state under which it was organized; (ii) all action necessary to
authorize the execution of this Amendment has been taken by Tenant; and
(iii) the individual executing and delivering this Amendment on behalf of Tenant
has been authorized to do so, and such execution and delivery shall bind Tenant.
Tenant, at Landlord’s request, shall provide Landlord with evidence of such
authority.

 

3

--------------------------------------------------------------------------------


 

10.                               Examination of Amendment. Submission of this
instrument for examination or signature to Tenant does not constitute a
reservation or option, and it is not effective until execution by and delivery
to both Landlord and Tenant.

 

11.                               Definitions. Except as otherwise provided
herein, the capitalized terms used in this Amendment shall have the definitions
set forth in the Lease.

 

12.                               Incorporation. This Amendment shall be
incorporated into and made a part of the Lease, and all provisions of the Lease
not expressly modified or amended hereby shall remain in full force and effect.

 

(SIGNATURES CONTAINED ON FOLLOWING PAGE)

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed on the
day and year first written above.

 

 

LANDLORD:

 

 

 

DUGAN FINANCING LLC,

 

a Delaware limited liability company

 

 

 

By:

Dugan Realty, L.L.C., its sole member

 

 

 

 

 

By:

Duke Realty Limited Partnership, its manager

 

 

 

 

 

 

 

By:

Duke Realty Corporation, its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jon C. Burger

 

 

 

 

 

Jon C. Burger

 

 

 

 

 

Senior Vice President

 

 

 

 

 

Cincinnati Group

 

 

STATE OF OHIO

)

 

) SS:

COUNTY OF HAMILTON

)

 

Before me, a Notary Public in and for said County and State, personally appeared
Jon C. Burger, by me known to be the Senior Vice President, Cincinnati Group of
Duke Realty Corporation, the general partner of Duke Realty Limited Partnership,
the manager of Dugan Realty, L.L.C., the sole member of Dugan Financing LLC, a
Delaware limited liability company, who acknowledged the execution of the
foregoing “Third Lease Amendment” on behalf of said limited liability company.

 

WITNESS my hand and Notarial Seal this 8th day of November, 2007.

 

[g359921kji001.jpg]

 

 

 

/s/ Rose Andriacco

 

Notary Public

ROSE ANDRIACCO

 

Notary Public, State of Ohio

 

My Commission Expires March 8, 2010

 

 

 

 

(Printed Signature)

 

My Commission Expires:

 

 

 

 

 

My County of Residence:

 Clermont

 

 

5

--------------------------------------------------------------------------------


 

 

TENANT:

 

 

 

GAIAM, INC., a Colorado corporation

 

 

 

By:

/s/ Mark Lipien

 

 

 

 

Printed:

Mark Lipien

 

 

 

 

Title:

VP

 

 

STATE OF COLORADO

)

 

 

) SS:

 

COUNTY OF BROOMFIELD

)

 

 

Before me, a Notary Public in and for said County and State, personally appeared
Mark Lipien, by me known and by me known to be the VP of Gaiam, Inc., a Colorado
corporation, who acknowledged the execution of the foregoing “Third Lease
Amendment” on behalf of said corporation.

 

WITNESS my hand and Notarial Seal this 1st day of November, 2007.

 

 

 

/s/ Chelli Lalik

 

Notary Public

 

 

 

Chelli Lalik

 

(Printed Signature)

 

My Commission Expires:

4-12-08

 

 

 

 

My County of Residence:

  Jefferson

 

 

6

--------------------------------------------------------------------------------